On December 22, 1948, claimant, sixty-five years old, suffered a fractured arm and wrist as a result of a fall on an icy sidewalk in Wyandanch, Town of Babylon, Nassau County. On March 10, 1949, claimant visited her lawyer in Brooklyn with respect to her claim. On March 29, 1949 — thirty-nine days after the expiration of the sixty-day limitation period — claimant moved for leave to serve her notice of claim within a reasonable time pursuant to subdivision 5 of section 50-e of the General Municipal Law. The Special Term granted the motion, holding that claimant’s age and injuries rendered it too difficult for her to travel because a dirt road upon which her home is located was almost impassable because of many ruts caused by ice, snow and rain. Order reversed on the law and the facts, without costs, and the motion denied, without costs. There is no showing that claimant’s age or her injuries physically incapacitated her, or even required her to remain at home during the sixty-day limitation period, so as to prevent her from serving a notice of claim sworn to by her or by someone in her behalf. (Matter of Saas V. *792Incorporated Vil. of Cedarhurst, 272 App. Div. 1031, affd. 298 N. Y. 757; Matter of Auricchio v. City of New York, 272 App. Div. 1067, affd. 299 N. Y. 607; Matter of Halloran v. Board of Education of City of N. Y., 271 App. Div. 830; Matter of Olian v. City of New York, 271 App. Div. 1029; Matter of Franco V. City of New York, 270 App. Div. 1050.) Nolan, P. J., Carswell, Johnston, Adel and MaeCrate, JJ., concur. [195 Misc. 67.]